Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.
Response to Arguments
Applicant’s arguments dated 8/2/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for amended/new independent and dependent claims are introduced and/or revised accordingly.  New claim(s) are addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10, 11, 15, 16, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2013/0051342) in view of Kwak et al. (US 2019/0342135).
For claim 10, Aiba teaches: A terminal (see at least 0105 and fig. 1-3, a mobile station may communicate with base station (0316, may comprise circuit/memory)) comprising:
a processor that, when transmitting a signal sequence, using an uplink control channel (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH), assumes that a transmission bandwidth of the uplink control channel is equal to or more than a given bandwidth (see at least 0177-0178 and fig. 5, the first parameter may indicate an orthogonal resource designating the frequency region B for PUCCH UCI; the MS may also identify/assume a region A (fig. 5, comprised as RB1-RB2) by receiving the first parameter, thus bandwidth of the PUCCH frequency resource region B (3 RBs) may be greater than region A (2 RBs)); and
a transmitter that transmits the signal sequence in the transmission bandwidth (see at least 0105 and fig. 3, MS comprises transmission functionality for sending data e.g. PUCCH).
Aiba does not explicitly teach: …a signal sequence, to which a cyclic shift associated with a value of uplink control information to be reported is applied.  Kwak from an analogous art teaches (see at least 0127, UCI may comprise HARQ-ACK information; claim 16, 19, 21, UE may transmit uplink control channel using cyclic shift indices mapped to values of HARQ-ACK, the specific cyclic shift index based on whether HARQ ACK bit values are ACK or NACK (also see 0682-0683)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kwak to the system of Aiba, so a cyclic shift may be determined corresponding to ACK/NACK (to be reported) bit values of the UCI and applied to the UCI transmission, as suggested by Kwak.  The motivation would have been to enhance PUCCH transmission by configuring appropriate cyclic shifts for uplink transmission according to UCI length and value (Kwak claim 16-21, 0682-0683).
For claim 11, Aiba, Kwak teaches claim 10, Kwak further teaches: wherein the processor determines an available cyclic shift based on information about a maximum number of the cyclic shift (see at least claim 16-21, length of ACK/NACK information may be used to determine a number of available cyclic shifts, comprising information on a ‘maximum’ number of shifts, thus the UE may determine available cyclic shift for UCI based on HARQ-ACK bit length).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kwak to the system of claim 10, so the UE determines an available cyclic shift based on length of ACK/NACK bits indicating a maximum/available number of shifts, as suggested by Kwak.  The motivation would have been to enhance PUCCH transmission by configuring a necessary number of usable cyclic shifts according to UCI length (Kwak claim 16-21, 0682-0683).

For claim 16, Aiba teaches: A base station (see at least 0105 and fig. 1-3, a mobile station may communicate with base station (0316, may comprise circuit/memory)) comprising:
a transmitter that transmits, to a terminal, information to instruct transmission using an uplink control channel of a signal sequence (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH); and
a receiver that receives the signal sequence in a transmission bandwidth of the uplink control channel that is assumed to be equal to or more than a given bandwidth in the terminal (see at least 0177-0178 and fig. 5, the first parameter may indicate an orthogonal resource designating the frequency region B for PUCCH UCI; the MS may also identify/assume a region A (fig. 5, comprised as RB1-RB2) by receiving the first parameter, thus bandwidth of the PUCCH frequency resource region B (3 RBs) may be greater than region A (2 RBs)).
Aiba does not explicitly teach: …a signal sequence to which a cyclic shift associated with a value of uplink control information to be reported is applied.  Kwak from an analogous art teaches (see at least 0127, UCI may comprise HARQ-ACK information; claim 16, 19, 21, UE may transmit uplink control channel using cyclic shift indices mapped to values of HARQ-ACK, the specific cyclic shift index based on whether HARQ ACK bit values are ACK or NACK (also see 0682-0683)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kwak to the system of Aiba, so a cyclic shift may be determined corresponding to ACK/NACK (to be reported) bit values of the UCI and applied to the UCI transmission, as suggested by Kwak.  The motivation would have been to enhance PUCCH transmission by configuring appropriate cyclic shifts for uplink transmission according to UCI length and value (Kwak claim 16-21, 0682-0683).
(see at least 0105 and fig. 1-3, a mobile station may communicate with base station (0316, may comprise circuit/memory)),
the terminal comprising: a processor that, when transmitting a signal sequence, using an uplink control channel (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH), assumes that a transmission bandwidth of the uplink control channel is equal to or more than a given bandwidth (see at least 0177-0178 and fig. 5, the first parameter may indicate an orthogonal resource designating the frequency region B for PUCCH UCI; the MS may also identify/assume a region A (fig. 5, comprised as RB1-RB2) by receiving the first parameter, thus bandwidth of the PUCCH frequency resource region B (3 RBs) may be greater than region A (2 RBs)); and
a first transmitter that transmits the signal sequence in the transmission bandwidth (see at least 0105 and fig. 3, MS comprises transmission functionality for sending data e.g. PUCCH),
the base station comprising: a second transmitter that transmits, to the terminal, information to instruct transmission of the signal sequence using the uplink control channel (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH); and
a receiver that receives the signal sequence in the transmission bandwidth (see at least 0089 and fig. 2, BS comprises reception functionality for receiving data e.g. PUCCH).
Aiba does not explicitly teach: …a signal sequence, to which a cyclic shift associated with a value of uplink control information to be reported is applied.  Kwak from an analogous art teaches (see at least 0127, UCI may comprise HARQ-ACK information; claim 16, 19, 21, UE may transmit uplink control channel using cyclic shift indices mapped to values of HARQ-ACK, the specific cyclic shift index based on whether HARQ ACK bit values are ACK or NACK (also see 0682-0683)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kwak to the system of Aiba, so a cyclic shift may be determined corresponding to ACK/NACK (to be reported) bit values of the UCI and applied to the UCI transmission, as suggested by Kwak.  The motivation would have been to enhance PUCCH transmission by configuring appropriate cyclic shifts for uplink transmission according to UCI length and value (Kwak claim 16-21, 0682-0683).
For claim 18, Aiba, Kwak teaches claim 10, Kwak further teaches: wherein the cyclic shift associated with the value of the uplink control information to be reported differs for a different value of the uplink control information to be reported (see at least claim 16, 19, 21, UE may transmit uplink control channel using cyclic shift indices mapped to values of HARQ-ACK, the specific cyclic shift index based on whether HARQ ACK bit values are ACK or NACK (also see 0682-0683)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kwak to the system of claim 10, so differing cyclic shift may be determined corresponding to differing ACK/NACK values, as suggested by Kwak.  The motivation would have been to enhance PUCCH transmission by configuring appropriate cyclic shifts for uplink transmission according to UCI length and value (Kwak claim 16-21, 0682-0683).

Claim 12, 13, 14 rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2013/0051342) in view of Kwak et al. (US 2019/0342135) in view of Ebrahimi Tazeh Mahalleh et al. (US 2012/0082263).
For claim 12, Aiba, Kwak teaches claim 10, but not explicitly: wherein the transmitter transmits multiple signal sequences corresponding to same or different uplink control information in the transmission bandwidth.  Mahalleh from an analogous art teaches multiple PUCCH signals may be sent in uplink resources (see at least 0079 and 0188, PUCCH may be transmitted on multiple slots comprising a plurality of signal sequences).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalleh to the system of claim 10, so multiple PUCCH signal sequences are sent on the frequency resource region e.g. over multiple slots, as suggested by Mahalleh.  The motivation would have been to facilitate PUCCH transmission by transmitting UCI signal over multiple subframe slots (Mahalleh 0079, 0188).
For claim 13, Aiba, Kwak teaches claim 11, but not explicitly: wherein the transmitter transmits multiple signal sequences corresponding to same or different uplink control information in the transmission bandwidth.  Mahalleh from an analogous art teaches multiple PUCCH signals may be sent in uplink resources (see at least 0079 and 0188, PUCCH may be transmitted on multiple slots comprising a plurality of signal sequences).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalleh to the system of claim 11, so multiple PUCCH signal sequences are sent on the frequency resource region e.g. over multiple slots, as suggested by Mahalleh.  The motivation would have been to facilitate PUCCH transmission by transmitting UCI signal over multiple subframe slots (Mahalleh 0079, 0188).
For claim 14, Aiba, Kwak, Mahalleh teaches claim 12, Mahalleh further teaches: wherein the processor hops cyclic shifts applied to the signal sequences (see at least 0013 and 0122, cyclic shift hopping may be applied).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalleh to the system of claim 12, so cyclic shift hopping is applied to UE transmissions, as suggested by Mahalleh.  The motivation would have been to enhance network transmission by varying spreading sequence and reducing cell UE interference (Mahalleh 0011-0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jen (US 2011/0250918) discloses a communication device and method thereof.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467